DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/29/2020.  Since the initial filing, claims 30, 37 and 43 have been amended, claim 52 has been cancelled and no claims have been added.  Thus, claims 20, 21 and 36-51 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claim Objections
Claim 40 is objected to because of the following informalities: 
Claim 40: change “data related a facial scan” in line 2 to --data related to a facial scan--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 20, 21, 36, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US Patent Publication No. 2016/0143361) in view of Tremblay (US Patent Publication No. 2015/0181945) and Todd (US Patent Publication No. 2012/0304990).
In regards to claim 20, Juster discloses a method comprising: receiving, at one or more processors (processing circuitry 200 may include processor 310, paragraph 88 line 4-5), first data (memory 410 may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13) associated with a cartridge identifier (reservoir memory 410, paragraph 99 line 5, processor 310 able to communicate and transfer data stored in reservoir 345, paragraph 93 line 2-3) on a vaporizer cartridge (reservoir 345, see Annotated Fig 4), the vaporizer cartridge coupled to a vaporizer device (see Annotated Fig 4), the first data comprising information related to an age-restricted vaporizable material within the vaporizer cartridge (reservoir 345 contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13, the substance which may be at least in part nicotine, paragraph 100 line 16-17); receiving second data corresponding to a user identification via at least one of a user interface or a detection device associated with the user interface (identification data acquired by PC, laptop, smartphone or wearable device, paragraph 111 line 35-39); based at least on the receiving of the second data, authenticating the user identification (user information used to ensure proper use of device 300, paragraph 111 line 39-42).

    PNG
    media_image1.png
    709
    417
    media_image1.png
    Greyscale

Annotated Fig 4
Juster does not disclose causing a presenting of a request for user identification in a user interface generated on a display by the one or more processors or wherein said request for user identification is caused by receiving of the first data associated with the cartridge identifier or wherein based on the authenticating the user identification, causing the vaporizer device to operate consistent with one or more parameters determined by the one or more processors.
However, Todd teaches based at least on the receiving of the first data associated with the cartridge identifier (medical dose cartridge has data recognition means for the purpose of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that based at least on the receiving of the first data associated with the cartridge identifier, causing presenting a request for user identification as taught by Todd as this would ensure that not only the vaporizer device but also the vaporizable material contained within the reservoir is used properly by the correct individuals.
Further, Tremblay teaches causing presenting of a request for user identification (authorization information 700, paragraph 161) in a user interface generated on a display by the one or more processors (information 700 may be provided as a response to a request presented on the user interface of mobile communication device 400, paragraph 161) and wherein based on the authenticating the user identification, causing the vaporizer device to operate consistent with one or more parameters determined by the one or more processors (device enables vapor providing capability when authorization information received, paragraph 160 line 7-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to cause a presenting of a request for user identification in a user interface generated on a display by the one or more processors and wherein based on the authenticating the user identification, causing the vaporizer device to operate consistent with one or more parameters determined by the one or more processors as taught by Tremblay as this would provide a clear method for which to provide the user with instructions and to ensure the vaporizer receives the necessary information to confirm user 
In regards to claim 21, Juster in view of Tremblay and Todd teaches the method of claim 20 and Juster further discloses further comprising: pairing a communication device (device may communicate with one or more external computing devices, paragraph 96 line 7-11) with the vaporizer device, the pairing comprising establishing a wireless communication channel (communication between device and external computing device may be wireless, paragraph 90 line 16-19 and paragraph 96 line 11-14) between a first communication hardware of the communication device (external computing device 375) and a second communication hardware of the vaporizer device (host interface 370 communicates with external computing device, paragraph 96 line 11-14), wherein the communication device comprises the one or more processors and the display (paragraph 96 line 8-11); wherein the causing the vaporizer device to operate consistent with the one or more parameters comprises transmitting, via the wireless communication channel, third data corresponding to the one or more parameters to the vaporizer device from the communication device (interaction with external computing device may alter operating parameters of device 300, paragraph 111 line 32-35 and 48-54).
In regards to claim 36, Juster in view of Tremblay and Todd teaches the method of claim 21 and Juster further discloses wherein the vaporizer cartridge (reservoir 345, paragraph 99 line 4) comprises the cartridge identifier (reservoir 345 contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13), a vaporizable material (reservoir 345 includes container 420 configured to store pre-vapor formulation 430, paragraph 100 line 1-4), a controller (operating system processing circuitry 200, paragraph 88 line 3-4), and one or more vaporizer body contacts in communication with the controller (operating system processing circuitry 200 comprises reservoir interface 340, paragraph 88 line 3-5); wherein the cartridge identifier comprises a cartridge memory (reservoir memory 410) storing the first data (reservoir 
The embodiment of Figures 3 and 4 of Juster do not teach wherein a cartridge comprises a heater and one or more cartridge contacts, and wherein a vaporizer device comprises a power source, and wherein the vaporizer device and the vaporizer cartridge are configured such that, when coupled, the one or more vaporizer body contacts engage the one or more cartridge contacts; wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit, and wherein the receiving the first data associated with the cartridge identifier comprises accessing the first data from the cartridge memory via the data exchange circuit.
However, the embodiment of Figures 1 and 2 teach wherein a cartridge (section 70) comprises a heater (section 70 contains heater 14, paragraph 66 line 2-4) and one or more cartridge contacts (cathode connector piece 37, paragraph 70 line 4-8), and wherein a vaporizer device (section 72) comprises a power source (power source 1, paragraph 79 line 5-6), and wherein the vaporizer device and the vaporizer cartridge are configured such that, when coupled, the one or more vaporizer body contacts engage the one or more cartridge contacts (cathode connector 37 may provide connection to the reservoir interface of operating system circuitry 200, paragraph 70 line 4-7); wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit (cathode connector piece may provide connection between data communication bus and operating system processing circuitry 200 or reservoir interface, paragraph 70 line 4-8 and paragraph 93), and wherein the receiving the first data associated with the cartridge identifier comprises accessing the first data from the cartridge memory via the data exchange circuit (paragraph 93).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figures 3 and 4 of 
In regards to claim 37, Juster in view of Tremblay and Todd teaches the method of claim 20 and the combination further discloses wherein the causing presenting of the request for user identification comprises causing presenting of a request for age verification of a user (Tremblay: paragraph 161 line 7-14).
In regards to claim 43, Juster in view of Tremblay and Todd teaches the method of claim 20 and Juster further discloses wherein the first data associated with the cartridge identifier further comprises identifying information related to a vaporizable material within the vaporizer cartridge (reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13).
Claims 38-40, 44, 45 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US Patent Publication No. 2016/0143361) in view of Tremblay (US Patent Publication No. 2015/0181945) and Todd (US Patent Publication No. 2012/0304990) as applied above and in further view of Minskoff (US Patent Publication No. 2016/0021930).
In regards to claim 38, Juster in view of Tremblay and Todd teaches the method of claim 37 and Juster further discloses wherein: the receiving the second data corresponding to the user identification comprises receiving data related to a biometric authentication marker (device uses biometric information, paragraph 111 line 36-38).
Juster does not disclose wherein the authenticating the user identification comprises determining that the data related to the biometric authentication marker matches a stored biometric authentication marker associated with a registered user profile, the registered user profile comprising age information.
However, Minskoff teaches wherein the authenticating the user identification comprises determining that the data related to the biometric authentication marker (paragraph 361) matches a stored biometric authentication marker associated with a registered user profile, the registered user profile comprising age information (paragraph 405 line 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the authenticating the user identification comprises determining that the data related to the biometric authentication marker matches a stored biometric authentication marker associated with a registered user profile, the registered user profile comprising age information as taught by Minskoff as this would allow the device to easily ascertain user information and verify user identity.
In regards to claim 39, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 38 and the combination further discloses wherein the causing the vaporizer device to operate consistent with the one or more parameters determined by the one or more processors comprises, based on the age information, enabling operation of the vaporizer device for heating and vaporization of the vaporizable material (Tremblay: provision of authorization 
In regards to claim 40, Juster in view of Tremblay and Todd teaches the method of claim 37.
Juster does not disclose wherein the receiving second data corresponding to the user identification comprises receiving data related to a facial scan of the user.
However, Minskoff teaches wherein the receiving second data corresponding to the user identification comprises receiving data related a facial scan of the user (paragraph 364).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that receiving the second data corresponding to user identification comprises receiving data related to a facial scan of the user as taught by Minskoff as this would provide an effective means of identifying a user and ensuring proper use of the vaporizer device.
In regards to claim 44, Juster in view of Tremblay and Todd teaches the method of claim 43 and Juster further discloses wherein: the receiving second data corresponding to the user identification comprises receiving data related to a biometric authentication marker (device uses biometric information, paragraph 111 line 36-38).
Juster does not disclose wherein the authenticating the user identification comprises determining that the data related to the biometric authentication marker matches one of a stored password or a stored biometric authentication marker associated with a registered user profile, the registered user profile comprising user preference information.
However, Minskoff teaches the authenticating the user identification comprises determining that the data related to the biometric authentication marker (paragraph 361) matches a stored biometric authentication marker associated with a registered user profile (paragraph 405 line 1-6), the registered user profile comprising user preference information (paragraph 371).

In regards to claim 45, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 44.
Juster does not disclose determining, via the one or more processor, the one or more parameters from at least the user preference information and the identifying information related to the vaporizable material, the user preference information comprising a use profile associated with at least one of the identifying information related to the vaporizable material; wherein the causing the vaporizer device to operate consistent with the one or more parameters determined by the one or more processors comprises enabling operation of the vaporizer device for vaporization of the vaporizable material consistent with the use profile.
However, Minskoff teaches a method of operating a vaporizer comprising determining, via the one or more processor, the one or more parameters from at least the user preference information (Minskoff: paragraph 371) and the identifying information related to the vaporizable material (Minskoff: device recognizes contents of cartridge, paragraph 238 line 5-7), the user preference information comprising a use profile (Minskoff: user profiles generated based on user specific usage data, paragraph 379) associated with at least one of the identifying information related to the vaporizable material (Minskoff: device recognizes contents of cartridge, paragraph 238 line 5-7); wherein the causing the vaporizer device to operate consistent with the one or more parameters determined by the one or more processors comprises enabling operation of the vaporizer device for vaporization of the vaporizable material 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to determine, via the one or more processor, the one or more parameters from at least the user preference information and the identifying information related to the vaporizable material, the user preference information comprising a use profile associated with at least one of the identifying information related to the vaporizable material; wherein the causing the vaporizer device to operate consistent with the one or more parameters determined by the one or more processors comprises enabling operation of the vaporizer device for vaporization of the vaporizable material consistent with the use profile as taught by Minskoff as this would help ensure that the device operates properly for the needs of a particular user and substance.
In regards to claim 48, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 44 and the combination further teaches further comprising determining, via the one or more processors, the one or more parameters from at least the user preference information (Minskoff: paragraph 371) and the identifying information related to the vaporizable material (Minskoff: device recognizes contents of cartridge, paragraph 238 line 5-7), the user preference information comprising a dosage limit (Minskoff: paragraph 238 line 5-8), the identifying information related to the vaporizable material comprising a concentration of an active ingredient (Juster: paragraph 100 line 16-17); wherein the causing the vaporizer device to operate consistent with the one or more parameters comprises enabling operation of the vaporizer device for vaporization of the vaporizable material consistent with the dosage limit (Minksoff: paragraph 238 line 5-12 and paragraph 240 line 13-19 and paragraph 261 line 1-4).
In regards to claim 49, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 48 and the combination further teaches wherein the enabling operation of the vaporizer device for vaporization of the vaporizable material consistent with the dosage limit 
In regards to claim 50, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 48 and the combination further teaches wherein the enabling operation of the vaporizer device for vaporization of the vaporizable material consistent with the dosage limit comprises: enabling operation of the vaporizer device for vaporization of the vaporizable material; determining an estimated consumed dosage (Minskoff: paragraph 241 line 24-27); and based at least on determining that the estimated consumed dosage meets or exceeds the preferred dosage limit, causing generating of a user notification that the dosage limit has been reached (Minskoff: device has ability to calculate dosage per inhalation, paragraph 238 line 5-8, device has capability to deliver alerts or notifications concerning number of inhalations taken, paragraph 300).
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US Patent Publication No. 2016/0143361) in view of Tremblay (US Patent Publication No. 2015/0181945), Todd (US Patent Publication No. 2012/0304990) and Minskoff (US Patent Publication No. 2016/0021930) as applied above and in further view of Chan (US Patent Publication No. 2014/0078164).
In regards to claim 41, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 40 and the combination further teaches using data related to the facial scan (Minskoff: paragraph 364) and determining that the estimated age of the user meets or exceeds a minimum age requirement associated with the age-restricted vaporizable material (Juster: age verification may be competed using image data, paragraph 111 line 36-40).

However, Chan teaches analysis of a facial image used to determine age in order to determine proper user of a device (intruder analysis module 308 analyzes image data to determine age of viewer, paragraph 51 line 6-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Juster with a capability to perform an age analysis on a facial image in order to generate an estimated age of the user as taught by Chan as this would allow the device to determine if a potential user was of an appropriate age to use the vaporizer device.
In regards to claim 42, Juster in view of Tremblay, Todd and Minskoff (and Chan) teaches the method of claim 41 and Juster further discloses wherein the causing the vaporizer device to operate consistent with the one or more parameters determined by the one or more processors comprises, based on the estimated age, enabling operation of the vaporizer device for heating and vaporization of the vaporizable material (paragraph 111 line 36-40).
Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US Patent Publication No. 2016/0143361) in view of Tremblay (US Patent Publication No. 2015/0181945), Todd (US Patent Publication No. 2012/0304990) and Minskoff (US Patent Publication No. 2016/0021930) as applied above and in further view of Hawes (US Patent Publication No. 2016/0360789).
In regards to claim 46, Juster in view of Tremblay, Todd and Minskoff teaches the method of claim 45.
Juster does not disclose wherein the use profile comprises one or more preferred temperatures of the heater over a vaporization session.
However, Hawes teaches wherein the use profile comprises one or more preferred temperatures of the heater over a vaporization session (heater or vaping profile allows controller 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the use profile comprises one or more preferred temperatures of the heater over a vaporization session as taught by Hawes as this would allow the device to adapt the applied temperature to suit the preference of the user.
In regards to claim 47, Juster in view of Tremblay, Todd, Minskoff and Hawes teaches the method of claim 46 and the combination further teaches wherein the use profile comprises a first preferred temperature of the heater during a first puff count, and a second preferred temperature of the heater during a second puff count, the second temperature different from the first temperature, the second puff count subsequent to the first puff count (individual puff strength may be used as feedback to adjust heating, paragraph 98, controller may store heating profiles which may be adjusted to suit user preference, paragraph 99).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Juster (US Patent Publication No. 2016/0143361) in view of Tremblay (US Patent Publication No. 2015/0181945), Todd (US Patent Publication No. 2012/0304990) and Cameron (US Patent Publication No. 2019/0104762).
In regards to claim 51, Juster discloses a vaporizer device (battery section 72) configured to receive a vaporizer cartridge (replaceable cartridge 70), the vaporizer cartridge comprising a vaporizable material (cartridge section 70 comprises reservoir 345 with pre-vapor formulation, paragraph 66 line 2-4), the vaporizer device (second section 72) comprising: a power source (power source 1, paragraph 79 line 5-6) configured to provide power to a heater (heater 14) for vaporization of the vaporizable material (paragraph 80 and paragraph 77); a controller (operating system processing circuitry 200, paragraph 79 line 5-7).

However, the embodiment of Figures 3 and 4 of Juster teaches wherein a vaporizer cartridge (reservoir 345) comprises a cartridge identifier (reservoir 345, paragraph 66 line 2, which contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13), a vaporizer device comprising a wireless communication interface (operating system processing circuitry 200, paragraph 79 line 5-7, see Annotated Fig 4, which contains host interface 370, paragraph 88 line 4-7, which provides communication between device and external computing device via wireless means, paragraph 90 line 16-19 and paragraph 96 line 11-14); the controller in communication with the wireless communication interface (memory 320 of operating system processing circuitry 200, paragraph 88 line 4-7, memory 320 communicates through host interface, paragraph 90 line 15-19) and the power source (operating system processing circuitry 200 contains processor 310, paragraph 88 line 4-5, operation of battery may be managed by 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Juster such that the vaporizer cartridge comprises a cartridge identifier, the vaporizer device comprises a wireless communication interface, the controller in communication with the wireless communication interface and the power source, the controller configured to: receive first data associated with the cartridge identifier; based at least on the receiving of the first data: cause at least partial disablement of the vaporizer device to limit vaporization of the vaporizable material; and requires age verification prior to allowing operation of the device, the vaporizer device configured for data communication with the communication device via the wireless communication interface; receive second data corresponding to an authenticated user identification associated with age information that meets or exceeds the age restriction from the communication device via the wireless communication interface; and based at least on the receiving of the second data, enable operation of the vaporizer device for vaporization of the vaporizable material as taught by the second embodiment of Juster as this configuration would allow the vaporizer device to reliably ensure that the user of the device meets the legal and/or regulatory standards with regard to the device and the material within it (paragraph 111 line 35-42).

However, Cameron teaches the first data indicative of at least an age restriction associated with the vaporizable material (paragraph 170, claim 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the first data is indicative of at least an age restriction associated with the vaporizable material as taught by Cameron as this would alert the user to the minimum age requirements for use of the device to ensure a potential user is aware of the requirements.
However, Tremblay teaches cause display of a request for user age verification in a user interface generated on a display by the one or more processors (paragraph 161) and based at least on the receiving of the vaporizable material, enable operation of the vaporizer device for the vaporization of the vaporizable substance (device enables vapor providing capability when authorization information received, paragraph 160 line 7-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to cause a presenting of a request for user identification in a user interface generated on a display by the one or more processors and based at least on the receiving of the vaporizable material, enable operation of the vaporizer device for the vaporization of the vaporizable substance as taught by Tremblay as this would provide a clear method for which to provide the user with instructions and to ensure the vaporizer receives the necessary information to confirm user identity by matching received 
Further, Todd teaches based at least on the receiving of the first data (medical dose cartridge has data recognition means for the purpose of verifying use and user, paragraph 111 line 15-18): cause at least partial disablement of the vaporizer device to limit vaporization of the vaporizable material (device capable of locking the device under multiple conditions after cartridge identified by device, claim 48-53); and cause a request for user verification (method comprises step wherein system verifies authorized use of dosage form by user, paragraph 23, 25, 38, 42, 48, verification of authorized user follows identification of the cartridge, claim 48, 49 and 51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that based at least on the receiving of the first data associated with the cartridge identifier, causing presenting a request for user identification as taught by Todd as this would ensure that not only the vaporizer device but also the vaporizable material contained within the reservoir is used properly by the correct individuals.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent claims 20 and 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the arguments concerning depended claim 41, these arguments are not persuasive.  Applicant argues that the reference Chan cannot be properly relied upon for rejection under 103 as it belongs to a separate field of endeavor.  However, it has been held Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212, MPEP 2141.01(a) I.  As the problem faced by the inventor is age control for use of a device, specifically an age analysis based on analysis of facial features of an attempted user and preventing or allowing use based on the result of said analysis (see instant Specification paragraph 112) and this problem is the same as that in Chan, Chan may be considered analogous art.
The arguments concerning dependent claim 42 concern its dependency on claim 41, the arguments for which are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785